DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 39-59 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The  information disclosure statements (IDS) submitted on 02/16/2022, 05/24/2021, (2) on 03/19/2021,  05/27/2020, (5) on  03/31/2020 have been considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.
Claims 39, 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9  of U.S. Patent No. 10,596,200. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of isolating human cardiac ventricular progenitor cells comprising the same starting material (ES or iPSCs), WntB-catenin activation, WntB-catenin inhibition  and contacting the CPCs produced with antibodies identifying progenitor cells and separating the positively identified progenitor cells to isolate the human cardiac ventricular progenitor cells. In both cases, the antibodies are directed to surface markers identifying progenitor cells. 
Claims 39, 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 10,597,637. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because both sets of claims are directed to a method of isolating human cardiac ventricular progenitor cells comprising the same starting material (ES or iPSCs), WntB-catenin activation, WntB-catenin inhibition  and contacting the CPCs produced with antibodies identifying progenitor cells and separating the positively identified progenitor cells to isolate the human cardiac ventricular progenitor cells. In both cases, the antibodies are directed to surface markers identifying progenitor cells. 

Claim interpretation:  Claims 39, 44 and 45 refer to an agent reactive with “TNFSF9.”  However, the specification discloses “TNFRSF9” (the surface marker, page 5, bottom paragraph) (emphasis added). For purposes of this Office Action only, “TNFSF9” is interpreted to be “TNFRSF9”.  Correction/clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 39-56 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek et al (US 2013/0189785) (cited on IDS filed 03/31/2020 as document no. 14) (Palecek) in view of: 
1. Chong et al (“Progenitor Cells Identified by PDGFR-Alpha Expression in the Developing and Diseased Human Heart,” STEM CELLS AND DEVELOPMENT Volume 22, Number 13, 2013),  
2. Schenke-Layland et al (“Recapitulation of the embryonic cardiovascular progenitor cell niche,” Biomaterials 32 (2011) as evidenced by
3. Gupta et al (“FZD4 as a Mediator of ERG Oncogene–Induced WNT Signaling and Epithelial-to-Mesenchymal Transition in Human Prostate Cancer Cells,” Cancer Res; 70(17) September 1, 2010) (Gupta); and 
4. Pearl et al (“Short-Term Immunosuppression Promotes Engraftment of Embryonic and Induced Pluripotent Stem Cells,” Cell Stem Cell 8, 309–317, March 4, 2011) (Pearl) as evidenced by 
5. Beare et al (“THE CD SYSTEM OF LEUKOCYTESURFACE MOLECULES: Monoclonal Antibodies to Human Cell Surface Antigens,” Current Protocols in Immunology February 2008) (Beare).

Palecek discloses (Palecek claim 1) a method of generating a population of cardiomyocyte progenitor cells (CPCs) from pluripotent stem cells comprising 
(i) activating Wnt/β-catenin signaling in cultured pluripotent stem cells to obtain a first cell population (the claimed “providing a culture of human embryonic stem (ES) cells or induced pluripotent stem cells (iPSCs);” claim 39, part 1) (the claimed “at day 0, activating Wnt/B-catenin signaling in said culture from step 1;” claim 39, part 2);
 (ii) culturing the first cell population for a period following the end of the activating step; and 
(iii) inhibiting Wnt/beta.-catenin signaling in the cultured first cell population after the culturing period in step (ii) to obtain a second cell population comprising cardiomyocyte progenitors (the claimed “at day 3-5, inhibiting Wnt/B-catenin signaling in said culture from step 2 to generate human cardiac progenitor cells (CPCs);” claim 39, part 3).
Palecek discloses [0003], [0004]  the pluripotent cells are human ES or iPS cells  (the claimed “human ES or IPSCs;” claim 39 part 1) (the claimed “culture of human ES cells is provided;” claim 49) (the claimed “a culture of human iPSCs is provided;” claim 50).
Palecek discloses [0066] use of protein markers for identification of cardiomyocyte progenitor cells such as cTnT (the claimed “contacting said human CPCs from step 3 with one or more agents reactive with a cardiac progenitor markers;” claim 39, part 4).
Palecek discloses [0065], [0066] obtaining a cell population enriched in cardiomyocytes expressing cTnT (cTnT+ positive cells) from negative cells using FACS (the claimed “separating cardiac progenitor marker positive cells from negative cells;” claim 39, part 5) (the claimed “isolating the cardiac progenitor marker positive cells to thereby isolate the human cardiac ventricular progenitor cells.;” claim 39, part 6) (the claimed “wherein the cardiac progenitor marker+ cells are separated from negative cells by fluorescence activated cell sorting or magnetic activated cell sorting.;” claim 48). Palecek discloses Wnt/B-catenin signaling is activated in pluripotent cells by inhibition of Gsk3 (the claimed “wherein Wnt/B-catenin signaling is activated in the CPCs by culture with a Gsk3 inhibitor;” claim 51). 
Palecek discloses [0016] Wnt/B-catenin signaling is inhibited by a small molecule which prevents palmitylation of Wnt proteins by porcupine and that the small molecule can be IWP2 (the claimed “cultured with a Pcorn” inhibitor;” claim 52).  Applicant’s specification page 46, example 1, discloses a Porcn inhibitor is IWP2.
Palecek discloses [0118] after 60 days of culture, the cells expresses MLC2v, a marker of mature ventricular cardiomyocytes (the claimed “wherein the human cardiac ventricular progenitor cells are further differentiated such that they are Myosin Light Chain 2v (MLC2v) positive;” claim 56).
Palecek discloses [0053] [0091] activating Wnt/B-catenin signaling begin at 8 to 48 hours (the claimed “at day 0;” claim 39, part 2).   Palecek discloses inhibition of Wnt signaling begins immediately or at least 33 hours to about 74 hours [0056] after step 1, disclosing the claimed “at days 3-5;” claim 39, part 3).  Palecek suggests a total culture time of 5-7 days [0053] - [0059].  
It would have been obvious to one of ordinary skill to contact the human CPS with one or more agents reactive with CPC cells at about 5-7 days (claims 53-55) in view of the teachings of Palecek that differentiation began at about 36 hours [0115] and the suggestion of a total of 5-7 days culture time [0053] – [0059].   One of ordinary skill would have been motivated to follow the course of differentiation into CPC cells in order to determine the production of cardiac ventricular progenitor cells. 
Palecek differs from the claims in that the document fails to disclose contacting the CPCS with agents reactive with cardiac progenitor cells markers selected from the group consisting of PDGFRA (first issue) or TNFSF9 (second issue) or FZD4 (third issue).  However, Chong et al (“Progenitor Cells Identified by PDGFR-Alpha Expression in the Developing and Diseased Human Heart,” STEM CELLS AND DEVELOPMENT Volume 22, Number 13, 2013),  
Schenke-Layland et al (“Recapitulation of the embryonic cardiovascular progenitor cell niche,” Biomaterials 32 (2011) as evidenced by Gupta et al (“FZD4 as a Mediator of ERG Oncogene–Induced WNT Signaling and Epithelial-to-Mesenchymal Transition in Human Prostate Cancer Cells,” Cancer Res; 70(17) September 1, 2010) (Gupta); and 
Pearl et al (“Short-Term Immunosuppression Promotes Engraftment of Embryonic and Induced Pluripotent Stem Cells,” Cell Stem Cell 8, 309–317, March 4, 2011) (Pearl) as evidenced by Beare et al (“THE CD SYSTEM OF LEUKOCYTESURFACE MOLECULES: Monoclonal Antibodies to Human Cell Surface Antigens,” Current Protocols in Immunology February 2008) (Beare) cure the deficiency.

A.	First issue (PDGFRA marker):
Chong discloses PDGFR-alpha (the claimed PDGFRA) is expressed on cardiovascular progenitors (the claimed CPCs) (Abstract) (the claimed “cardiac progenitor marker;” claim 42). Chong discloses only rare endothelial cells and cardiomyocytes expressed PDGFRa (Abstract).  Chong discloses PDGFRa-expressing cells in human embryonic stem cell systems are important cardiovascular progenitors capable of multilineage differentiation (page 1932, left column, second paragraph). Chong discloses antibodies to PDGFRa (page 1933, left column, second paragraph) (the claimed “antibody that binds to the cardiac progenitor marker;” claim 40).  Antibodies are considered to be soluble ligands (claim 41) (the claimed “anti-PDGFRA antibody;” claim 43).
Claim 41 interpretation:  Applicant’s specification does not provide a definition of “soluble ligand” and because antibodies are soluble and ligands, they are considered to fall within the scope of “soluble ligands.” 
It would have been obvious to one of ordinary skill to modify the method of Palecek by contacting the CPC cells with an antibody to  PDGFRA as suggested by Chong in view of the teachings of Chong that PDGFRa-expressing cells in human embryonic stem cell systems are important cardiovascular progenitors capable of multilineage differentiation.
One of ordinary skill would have had a reasonable expectation of success in contacting CPCS with agents reactive with  PDGFRA and obtaining cardiac ventricular progenitor cells in view of the teachings of Chong using agents reactive with  PDGFRA and obtaining progenitor cells (page 1938, left column, bottom paragraph).
One of ordinary skill would have been motivated to obtain cardiac ventricular progenitor cells in view of the teachings of Chong that enormous global efforts are being made to generate stem cell therapies for cardiac diseases (page 1932, left column, bottom paragraph).

B.	Second issue (FZD4):
Schenke-Layland discloses the marker FZD4 is expressed on ES cell derived CPCs (Table 1)(the claimed “cardiac progenitor marker;” claim 46).  Schenke-Layland  discloses CPCs also express additional markers such as Isl1+Flk1+ (page 1, right column, top paragraph).  Schenke-Layland discloses (page 1, right column, bottom paragraph) endogenous Isl1+ CPCs are found in discrete clusters within the developing right ventricle.  Gupta is cited as evidence that antibodies to FZD4 are known in the art (page 3, right column, top paragraph) (the claimed “antibody that binds the cardiac progenitor marker;” claim 40) (the claimed “soluble ligand;” claim 41) (the claimed “anti-FZD4 antibody;” claim 47).
It would have been obvious to one of ordinary skill to modify the Palecek method by contacting CPCs with an agent reactive with FZD4 as suggested by Schenke-Layland in view of the teachings of Schenke-Layland that it is important to identify cardiovascular progenitor cells which can differentiate into all three cell types of the cardiovascular lineage (page 1, right column, top paragraph).
One of ordinary skill would have had a reasonable expectation of success in contacting CPCs with an agent reactive with FXZD4 in view of the teachings of Schenke-Layland that such cells were identified (Table 1).
One of ordinary skill would have been motivated to obtain cardiac ventricular progenitor cells in view of the teachings of Schenke-Layland of the need to expand CPC production and study CPC biology (abstract).

 C.	Third issue (TNFRSF9):
 Pearl discloses (page 1, left column, summary) a major obstacle facing the engraftment of ESCs is transplant rejection by the immune system.  Pearl discloses  (page 1, left column, summary) that blocking leukocyte costimulatory molecules permits ESC engraftment.  Pearl discloses  (page 1, left column, summary) the success of this immuno-suppressive therapy for mouse ESCs, human ESCs, mouse induced pluripotent stem cells (iPSCs),human induced pluripotent stem cells, and more differentiated ESC/(iPSCs) derivatives.
Pearl discloses that a costimulatory blockade permits engraftment of pluripotent cells and their differentiated derivatives (page 314, left column, bottom paragraph). Pearl discloses genes involved in the costimulatory blockade include the TNFRSF9 gene (page 315, left column, bottom paragraph). Pearl discloses that a short course of costimulatory blockade treatment is sufficient to induce engraftment of xenogeneic hESCs, hiPSCs and their derivatives (page 316, left column, bottom paragraph). Pearl discloses the costimulatory blockade permitting transplanted cell engraftment by decreasing the expression of the proinflammatory cytokines such as TNFRSF9 (page 316, right column, top paragraph). 
Pearl discloses (page 316, left column, bottom paragraph) the TNFRSF9 marker is expressed on progenitor cells and one of ordinary skill would have had the reasonable expectation that TNFRSF9 would be expressed on cardiac progenitor cells as they differentiate from hES cells (the claimed “cardiac progenitor marker;” claim 44).  Beare is cited for disclosing antibodies to TNFRSF9 (also known as CD137) are known in the art (page 36) (the claimed “antibody that binds the cardiac progenitor marker;” claim 40) (the claimed anti-TNFRSF9 antibody;” claim 45).
It would have been obvious to one of ordinary skill to modify the method of Palecek by contacting CPCs with an agent reactive withTNFRSF9 marker as suggested by Pearl such as an antibody as suggested by Beare in view of the teachings of Pearl that TNFRSF9 marker is expressed on progenitor cells. 
One of ordinary skill would have had a reasonable expectation of success in contacting CPCs with an agent reactive with TNFRSF9 such as an antibody in view of the teachings of Pearl that TNFRSF9 is expressed on pluripotent cells undergoing differentiation.
One of ordinary skill would have been motivated to detect TNFRSF9 expression on CPC cells in order to determine whether the cells would be rejected upon transplantation or whether engraftment would be permitted.

2.	Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek, Chong, Schenke-Layland, and Pearl as applied to claims 39-56 above and further in view of Chien et al (US 2012/0009158) (cited on IDS filed 03/31/2020 as document no. 11).  The teachings of Palecek, Chong, Schenke-Layland, Gupta, Pearl and Beare above are incorporated herein in their entirety (Palecek et al).
 Palecek et al differ from the claims in that the documents fail to disclose administering cardiac ventricular progenitor cells directly into the heart of a subject.  However, Chien cures the deficiency.  
Chien discloses ventricular induced pluripotent stem cells for the generation of ventricular cardiomyocytes (title).  Chien discloses the cardiomyocytes can be implanted into an individual for treatment [0116].  Chien discloses the composition comprising the cells [0178] can be administered by direct injection to a target tissue [0177] (the claimed “administering the human cardiac progenitor cells directly into the heart of a subject;” claim 57).  Chien discloses  [0217] the cells are implanted into a subject, where they spontaneously differentiate into functional ventricular cardiomyocytes and ventricular cardiac muscle.  Chien discloses [0271] the cells can be injected into and around the site of tissue injury (the claimed “wherein the human ventricular progenitor cells are administered directly into a ventricular region of the heart of the subject;” claim 58).
It would have been obvious to one of ordinary skill to modify the Palecek et al method by administering the human cardiac ventricular progenitor cells directly into the heart of a subject in need thereof as suggested by Chien in view of the teachings of Chien that the administered cells can differentiate into functional ventricular cardiac muscle.
One of ordinary skill would have had a reasonable expectation of success in administering cardiac ventricular progenitor cells directly into the heart of a subject in view of the teachings of Chien that [0271] the cells can be injected into and around the site of tissue injury.
One of ordinary skill would have been motivated to inject the cells directly into the heart at the site of injury in order to facilitate tissue repair. 

3.	Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Palecek, Chong, Schenke-Layland, Gupta, Pearl and Beare as applied to claims 39-56 above and further in view of  Wu et al (US 2014/0134733) (cited on IDS filed 03/31/2020 as document no 16)(Wu). The teachings of Palecek, Chong, Schenke-Layland, Gupta, Pearl and Beare above are incorporated herein in their entirety (Palecek et al).
Palecek et al differ from the claims in that the documents fail to disclose contacting the cardiac ventricular progenitor cells with a test compound.  However, Wu cures the deficiency. 
Wu discloses [0122] in vitro cardiomyocytes can provide a source of cells for novel cardiac drug discovery, development, and safety testing. 
It would have been obvious to one of ordinary skill to modify the Palecek et al method by contacting the cardiac ventricular progenitor cells with a test compound as suggested by Wu in view of the teachings of Wu [0122] that in vitro testing offers the pharmaceutical industry an invaluable tool for preclinical screening of candidate drugs to treat cardiomyopathy, arrhythmia, and heart failure, as well as therapeutics to combat secondary cardiac toxicities.
One of ordinary skill would have had a reasonable expectation of success in contacting the cardiac ventricular progenitor cells with a test compound in order to determine toxicity of a test compound in view of the teachings Wu disclosing the methods are known in the art [0122].
One of ordinary skill would have been motivated to contact the cardiac ventricular progenitor cells with a test compound to determine cardiac toxicity in view of the teachings of Wu [0122] that in vitro offers the pharmaceutical industry an invaluable tool for preclinical screening of candidate drugs to treat cardiomyopathy, arrhythmia, and heart failure, as well as therapeutics to combat secondary cardiac toxicities.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632